    Case 3:20-cv-01792-M-BH Document 6 Filed 09/14/20                              Page 1 of 3 PageID 31



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

LAWRENCE HILL,                                             )
        Petitioner,                                        )
vs.                                                        )    No. 3:20-CV-1792-M-BH
                                                           )
STATE OF TEXAS,                                            )
          Defendant.                                       )    Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

          Based on the relevant filings and applicable law, this case should be dismissed without

prejudice for failure to prosecute or follow orders of the court.

                                               I. BACKGROUND

          On July 7, 2020, a “Motion for Leave to File and Emergency Writ of Habeas Corpus” was

filed on behalf of the petitioner. (See doc. 3.) By Notice of Deficiency and Order dated July 23,

2020, the petitioner was notified that the filer of the petition under 28 U.S.C. § 2241 (which was not

signed by the petitioner) could not proceed on his behalf without obtaining next friend status under

28 U.S.C. § 2242. (See doc. 5.) The order stated that the filer must file a motion to proceed as next

friend, or that the petitioner could prosecute the action in his own name by filing a habeas petition

under his own signature, within fourteen days. (See id.) It also stated that the habeas petition had

not been filed on the appropriate form, and that any civil claims must be raised in a separate civil

action. (See id.) The order specifically advised that a failure to comply with the order could result

in the dismissal of the case. Id. The order included forms for a habeas petition under 28 U.S.C. §

2241 and for a civil rights action under 42 U.S.C. § 1983, and it was mailed to the address provided

by the filer as well as to the petitioner’s address at the Dallas County jail. (See id.) More than



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
  Case 3:20-cv-01792-M-BH Document 6 Filed 09/14/20                     Page 2 of 3 PageID 32



fourteen days from the date of the order have passed, but the petitioner has still not filed his habeas

petition on the appropriate form, and no one has filed anything else in this case.

                               II. INVOLUNTARY DISMISSAL

       Rule 41(b) of the Federal Rules of Civil Procedure permits a court to dismiss an action sua

sponte for failure to prosecute or follow orders of the court. McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988) (§ 1983 prisoner action). This authority flows from a court’s inherent

power to control its docket, prevent undue delays in the disposition of pending cases, and avoid

congested court calendars. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962). The petitioner

failed to comply with the order that he file his § 2241 petition on the appropriate form despite a

warning that failure to do so could result in dismissal of the case, and no one has filed anything else

in this case. It should therefore be dismissed under Rule 41(b) for failure to prosecute or follow

court orders.

                                   III. RECOMMENDATION

       This case should be dismissed without prejudice under Fed. R. Civ. P. 41(b) for failure to

follow orders of the court, unless the petitioner files his § 2241 habeas petition on the appropriate

form, and either pays the filing fee or submits a completed application to proceed in forma pauperis

within the time for objecting to this recommendation, or by some other deadline set by the court.

       SO RECOMMENDED on this 14th day of September, 2020.



                                                        ___________________________________
                                                        IRMA CARRILLO RAMIREZ
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  2
  Case 3:20-cv-01792-M-BH Document 6 Filed 09/14/20                    Page 3 of 3 PageID 33




                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

        A copy of these findings, conclusions, and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
